 

TD Bank

*M10358CL000002338580900100940206*

MODIFICATION AGREEMENT

This MODIFICATION AGREEMENT is entered into as of September 28, 2018, between
Intelligent Product Solutions Inc., a New York corporation, with an address of
700 Veterans Memorial Highway, Suite 100, Hauppauge, New York 11788 (the
"Borrower") and TD Bank, N.A., a National Association with an address of 324
South Service Road, Melville, New York 11747 (the "Bank").

WHEREAS, the Bank established a revolving line of credit (the "Revolving Loan")
for Borrower which matures on September 30, 2018 (the "Maturity Date")
respecting which Bank agreed to lend to Borrower upon Borrower's request, but
subject to the terms and conditions set forth in various loan documents, of up
to Seven Hundred Fifty Thousand Dollars and Zero Cents ($750,000.00) (the
"Revolving Loan Amount");

WHEREAS, the Revolving Loan is evidenced by that certain Revolving Term Note,
dated January 8, 2014 (as previously amended, modified or supplemented, the
"Note"), by the Borrower in favor of the Bank in the face amount of the
Revolving Loan Amount;

WHEREAS, pursuant to one or more previous amendments, modifications or
supplements the original principal amount of the Note was changed to
$1,000,000.00;

WHEREAS, in connection with the Revolving Loan, Borrower entered into that
certain Loan and Security Agreement, dated January 8, 2014 (as previously
amended, modified or supplemented, the "Loan Agreement");

WHEREAS, the Loan Agreement and the Note and all other documents and instruments
executed in connection with or relating to the Loan are referred to herein,
collectively, as the "Loan Documents"; and all collateral granted to the Bank to
secure the Loan is referred to herein, collectively, as the "Collateral";

WHEREAS, the Bank has requested that the Borrower provide additional security
for the Loan and the Borrower has requested that the Bank accept one or more
additional guaranty(s) for the Loan as such additional security;

WHEREAS, the Borrower has requested and the Bank has agreed to increase the
amount of availability under the Loan Documents;

WHEREAS, the Borrower and the Bank have agreed to modify the Loan and the Loan
Documents in accordance with the terms of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Borrower mutually agree as
follows:

1. MODIFICATION

1.1       Recitals and Representations Accurate. The above recitals are hereby
made a part of this Agreement and the Borrower acknowledges and agrees that each
of the recitals is true and correct.

1.2      Ratification. All of the terms, covenants, provisions, representations,
warranties, and conditions of the Loan Documents, as amended or modified hereby,
are ratified, acknowledged, confirmed, and continued in full force and effect as
if fully restated herein.

 

Loan Number - Note 1: 23385809001

 

--------------------------------------------------------------------------------

 

1.3       Additional Guaranty. Forward Industries, Inc. has executed and
delivered a guaranty of the Loan on terms and conditions acceptable to the Bank
in its sole and unfettered discretion.

1.4       Additional Change. The guarantee of Mitch Maiman and Paul Severino
shall be released.

1.5       Increased Availability. Availability under the Loan Documents shall be
increased from One Million Dollars and Zero Cents ($1,000,000.00) to One
Million, Three Hundred Thousand Dollars and Zero Cents ($1,300,000.00) (the
"Revised Borrowing Limit") and all references to availability in the Loan
Documents shall be modified accordingly.

1.6       Amended and Restated Note. The Note shall be amended and restated in
the form attached

hereto as Exhibit A (the "Amended Note").

1.7       Covenants.  Section 5.1 (a) and (b) of the Loan and Security Agreement
dated January 8, 2014 shall be deleted in entirety and replaced with the
following:

(a)     Definitions. The following definitions shall apply to this Section:

(i) "Debt Service Coverage-Post Distributions" shall mean (net income after tax
+ depreciation/depletion/amortization + interest — dividends/distributions +/-
non-recurring items) divided by (required annual principal & interest payments).
Non-recurring items will include other income/expenses that are not part of the
normal ongoing operations of the company, as determined by the Bank.

(b)     Debt Service Coverage-Post Distributions. The Borrower shall not permit
the ratio of Debt Service Coverage-Post Distributions to be less than 1.20 to
1.0 for any fiscal year.

1.8       Representations and Warranties. The Borrower hereby represents and
warrants to the Bank that:

(a)   The person executing this Agreement is duly authorized to do so and to
bind the Borrower to the terms hereof;

(b)   Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind;

(c)   All financial statements delivered to the Bank were true, accurate and
complete, in all material respects, as of the date of delivery to the Bank;

(d)   Since the date of the Loan Documents there has been no material adverse
change in the condition, financial or otherwise, of the Borrower, except as
disclosed to the Bank in writing;

(e)   There exists no action, suit, proceeding or investigation, at law or in
equity, before any court, board, administrative body or other entity, pending or
threatened, affecting the Borrower or its property, wherein an unfavorable
decision, ruling or finding would materially adversely affect the business
operations, property or financial condition of the Borrower; and

(f)   There exists no event of default, or other circumstance that with the
passage of time or giving of notice or both will become an event of default,
under any of the Loan Documents.

1.9       Interest, Fees, Costs and Expenses. The Borrower shall, simultaneously
with the execution of this Agreement, pay to the Bank all accrued interest owing
on the Loan as of the date of this Agreement together with all fees, costs and
expenses due and owing to the Bank by the Borrower under the Loan Documents.

Loan Number - Note 1: 23385809001

2

 

--------------------------------------------------------------------------------

 

2. MISCELLANEOUS

2.1      Set-Off. The Borrower hereby grants to the Bank a continuing lien and
security interest in any and all deposits or other sums at any time credited by
or due from the Bank to the Borrower and any cash, securities, instruments or
other property of the Borrower in the possession of the Bank, whether for
safekeeping or otherwise, or in transit to or from the Bank (regardless of the
reason the Bank had received the same or whether the Bank has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower to the Bank and such
deposits and other sums may be applied or set off against such liabilities and
obligations of the Borrower to the Bank at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank.

2.2      Release of the Bank. The Borrower hereby confirms that as of the date
hereof it has no claim, set-off, counterclaim, defense, or other cause of action
against the Bank including, but not limited to, a defense of usury, any claim or
cause of action at common law, in equity, statutory or otherwise, in contract or
in tort, for fraud, malfeasance, misrepresentation, financial loss, usury,
deceptive trade practice, or any other loss, damage or liability of any kind,
including, without limitation, any claim to exemplary or punitive damages
arising out of any transaction between the Borrower and the Bank. To the extent
that any such set-off, counterclaim, defense, or other cause of action may exist
or might hereafter arise based on facts known or unknown that exist as of this
date, such set-off, counterclaim, defense and other cause of action is hereby
expressly and knowingly waived and released by the Borrower. The Borrower
acknowledges that this release is part of the consideration to the Bank for the
financial and other accommodations granted by the Bank in this Agreement.

2.3      Costs and Expenses. The Borrower shall pay to the Bank on demand any
and all costs and expenses (including, without limitation, reasonable attorneys'
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by the Bank in establishing, maintaining, protecting or enforcing any of
the Bank's rights or any of the obligations owing by the Borrower to the Bank,
including, without limitation, any and all such costs and expenses incurred or
paid by the Bank in defending the Bank's security interest in, title or right
to, the Collateral or in collecting or attempting to collect or enforcing or
attempting to enforce payment of the Loan.

2.4      Indemnification. The Borrower shall indemnify, defend and hold the Bank
and its directors, officers, employees, agents and attorneys (each an
"Indemnitee") harmless against any claim brought or threatened against any
Indemnitee by the Borrower or any guarantor or endorser of the obligations of
the Borrower to the Bank, or any other person (as well as from attorneys' fees
and expenses in connection therewith) on account of the Bank's relationship with
the Borrower, or any guarantor or endorser of the obligations of the Borrower to
the Bank (each of which may be defended, compromised, settled or pursued by the
Bank with counsel of the Bank's election, but at the expense of the Borrower),
except for any claim arising out of the gross negligence or willful misconduct
of the Bank. The within indemnification shall survive payment of the obligations
of the Borrower to the Bank, and/or any termination, release or discharge
executed by the Bank in favor of the Borrower.

2.5      Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

2.6      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

Loan Number - Note 1: 23385809001

3

 

--------------------------------------------------------------------------------

 

 

2.7          Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.

2.8          Binding Effect of Agreement. This Agreement shall be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto, and shall
remain in full force and effect (and the Bank shall be entitled to rely thereon)
until released in writing by the Bank. The Bank may transfer and assign this
Agreement and deliver the Collateral to the assignee, who shall thereupon have
all of the rights of the Bank; and the Bank shall then be relieved and
discharged of any responsibility or liability with respect to this Agreement and
the Collateral. Except as expressly provided herein or in the other Loan
Documents, nothing, expressed or implied, is intended to confer upon any party,
other than the parties hereto, any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

2.9          Further Assurances. The Borrower will from time to time execute and
deliver to the Bank such documents, and take or cause to be taken, all such
other further action, as the Bank may request in order to effect and confirm or
vest more securely in the Bank all rights contemplated by this Agreement
(including, without limitation, to correct clerical errors) or to vest more
fully in or assure to the Bank the security interest in the Collateral or to
comply with applicable statute or law and to facilitate the collection of the
Collateral (including, without limitation, the execution of stock transfer
orders and stock powers, endorsement of promissory notes and instruments and
notifications to obligors on the Collateral). To the extent permitted by
applicable law, the Borrower authorizes the Bank to file financing statements,
continuation statements or amendments without the Borrower's signature appearing
thereon, and any such financing statements, continuation statements or
amendments may be signed by the Bank on behalf of the Borrower, if necessary,
and may be filed at any time in any jurisdiction. The Bank may at any time and
from time to time file financing statements, continuation statements and
amendments thereto which contain any information required by the New York
Uniform Commercial Code as amended from time to time (the "Code") for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Borrower is an organization, the
type of organization and any organization identification number issued to the
Borrower. The Borrower agrees to furnish any such information to the Bank
promptly upon request. In addition, the Borrower shall at any time and from time
to time take such steps as the Bank may reasonably request for the Bank (i) to
obtain an acknowledgment, in form and substance satisfactory to the Bank, of any
bailee having possession of any of the Collateral that the bailee holds such
Collateral for the Bank, (ii) to obtain "control" (as defined in the Code) of
any Collateral comprised of deposit accounts, electronic chattel paper, letter
of credit rights or investment property, with any agreements establishing
control to be in form and substance satisfactory to Bank, and (iii) otherwise to
insure the continued perfection and priority of the Bank's security interest in
any of the Collateral and the preservation of its rights therein. The Borrower
hereby constitutes the Bank its attorney-in-fact to execute, if necessary, and
file all filings required or so requested for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; and such power, being
coupled with an interest, shall be irrevocable until this Agreement terminates
in accordance with its terms, all obligations of the Borrower to the Bank are
irrevocably paid in full and the Collateral is released.

2.10     Amendments and Waivers. This Agreement may be amended and the Borrower
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Borrower shall obtain the Bank's prior
written consent to each such amendment, action or omission to act. No delay or
omission on the part of the Bank in exercising any right hereunder shall operate
as a waiver of such right or any other right and waiver on any one or more
occasions shall not be construed as a bar to or waiver of any right or remedy of
the Bank on any future occasion.

2.11       Terms of Agreement. This Agreement shall continue in force and effect
so long as any obligation of the Borrower to Bank shall be outstanding and is
supplementary to each and every other agreement between the Borrower and Bank
and shall not be so construed as to limit or otherwise derogate from any of the
rights or remedies of Bank or any of the liabilities, obligations or
undertakings of the Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between the Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of the Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

Loan Number - Note 1: 23385809001

4

 

--------------------------------------------------------------------------------

 

 

2.12     Notices. Any notices under or pursuant to this Agreement shall be
deemed duly received and effective if delivered in hand to any officer of agent
of the Borrower or Bank, or if mailed by registered or certified mail, return
receipt requested, addressed to the Borrower or Bank at the address set forth in
this Agreement or as any party may from time to time designate by written notice
to the other party; notwithstanding the foregoing notices to the Bank with
respect to accounting and collateral release and notices to the Trustee pursuant
to a Deed of Trust shall be sent to the Bank as follows: Attention: VP Loan
Servicing, Loan Services, 6000 Atrium Way, Mt. Laurel NJ 08054.

2.13     New York Law. This Agreement shall be governed by the laws of the State
of New York without giving effect to the conflicts of laws principles thereof.

2.14     Reproductions. This Agreement and all documents which have been or may
be hereinafter furnished by Borrower to the Bank may be reproduced by the Bank
by any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).

2.15     Venue. Borrower irrevocably submits to the nonexclusive jurisdiction of
any Federal or state court sitting in New York, over any suit, action or
proceeding arising out of or relating to this Agreement. Borrower irrevocably
waives to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Borrower irrevocably appoints the
Secretary of State of the State of New York as its authorized agent to accept
and acknowledge on its behalf any and all process which may be served in any
such suit, action or proceeding, consents to such process being served (i) by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to Borrower's address shown above or as notified to the Bank
and (ii) by serving the same upon such agent, and agrees that such service shall
in every respect be deemed effective service upon Borrower.

2.16     JURY WAIVER. BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, WAIVE (A)
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR ANY
OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

Executed on this day September 28, 2018.

 

 

 

 

 

Loan Number - Note 1: 23385809001

5

 

--------------------------------------------------------------------------------

 

 

Borrower:

 

Intelligent Product Solutions Inc.

By: /s/ Michael Matte

Michael Matte, Chief Financial Officer

 

 

Accepted: TD Bank, N.A.

 

By:  /s/ John Topolovec

Name: John Topolovec

Title: Duly Authorized Representative

 

 

 

Loan Number- Note 1: 23385809001

 

6

Modification-Extension Agreements(5)

--------------------------------------------------------------------------------

 

EXHIBIT A

AMENDED AND RESTATED NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Number - Note 1: 23385809001

 

 

7